Holmes, J.
This is a petition against George R. Steelman and Lucy A. Hobart to enforce a lien, under Pub. Sts. c. 191. The only ground on which the petitioner’s right is denied is that he failed to give notice in writing to the owner of the property that he intended to claim such lien, as required by § 3, “if such owner is not the purchaser of such materials.” The owner of the property ordered the materials in person, on behalf of a firm of which he was one of the two members. He was one of the two joint purchasers in the technical sense of those who acquired the title to the materials before they were annexed to the land, and who became liable for the price. He was the only one who conducted the transaction. He had the actual knowledge which it is said to be the object of this provision that he shall have. Whitford v. Newell, 2 Allen, 424, 426. We have no doubt that he was a purchaser of the materials within the exception of § 3. See Smith v. Johnson, 2 MacArthur, 481; Van Court v. Bushnell, 21 Ill. 624; Roach v. Chapin, 27 Ill. 194; Mellor v. Valentine, 3 Col. 255.

Judgment for petitioner.